Exhibit 10.47

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

(MONTH XX, 2007)

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
                     (the “Participant”) as of this XXth day of MONTH, 2007 (the
“Award Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to
THE DUN & BRADSTREET CORPORATION 2000 STOCK INCENTIVE PLAN (the “Plan”).
Capitalized terms not defined in this Award have the meanings ascribed to them
in the Plan.

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan                      restricted stock units (“RSUs”). Each
RSU constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
on the delivery date as provided herein. Until delivery of the Shares, the
Participant has only the rights of a general unsecured creditor of the Company,
and no rights as a shareholder, of the Company.

2. Vesting. Subject to Sections 3, 4 and 9 below, the restrictions on the
applicable percentage of RSUs shall lapse and such percentage of RSUs shall vest
on each “Vesting Date” set forth in the following schedule provided the
Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:

 

Vesting Date

   Percentage of RSUs Vested    # of RSUs Vested MONTH XX, 2008    20%    MONTH
XX, 2009    30%    MONTH XX, 2010    50%   

3. Termination of Employment Before MONTH XX, 2008. If the Participant’s active
employment with the Company and its Affiliates terminates for any reason prior
the one year anniversary of the grant, the Participant shall forfeit all rights
to and interests in the RSUs.

4. Termination of Employment On or After MONTH XX, 2008. If the Participant’s
active employment with the Company and its Affiliates terminates on or after the
one year anniversary of the grant due to Retirement (as defined in the Plan),
death or Disability (as defined in the Plan), any unvested RSUs shall become
fully vested as of the employment termination date (such accelerated vesting
date, also being referred to herein as a Vesting Date). If the Participant’s
active employment with the Company and it Affiliates terminates on or after the
one year anniversary of the grant for any reason other than Retirement, death or
Disability and prior to any applicable Vesting Date, the Participant shall
forfeit all rights to and interests in the unvested RSUs.

5. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

6. Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value (as defined in the Plan) of a
Share on the dividend payment date. The additional RSUs credited in connection
with a dividend will be subject to the same restrictions as the RSUs in respect
of which the dividend was paid.

7. Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. Upon any attempt to

 

1



--------------------------------------------------------------------------------

effect any such disposition, or upon the levy of any such process, the RSUs
shall immediately become null and void and shall be forfeited.

8. Withholding Taxes. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSU grant, including the grant or
vesting of the RSU, the subsequent sale of Shares acquired and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the RSU to reduce or eliminate my liability for Tax-Related Items.

Notwithstanding anything to the contrary contained in this Agreement, it is a
condition to the obligation of the Company to deliver the Shares that the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding of Tax-Related Items and payment
on account obligations of the Company and/or the Employer. In this regard, the
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer or from proceeds of the sale of the Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for the sale of Shares that the Participant acquires to meet
the withholding obligation for Tax-Related Items, or (2) satisfy the minimum
statutory withholding for Tax-Related Items (including withholding pursuant to
applicable tax equalization policies of the Company or its Affiliates) arising
from the delivery of the Shares by deducting from the total number of Shares to
be delivered that number of Shares having a Fair Market Value equal to the
applicable amount of withholding Tax-Related Items due. Finally, the Participant
shall pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this section.

9. Change in Control. If there is a Change in Control of the Company, any
unvested RSUs shall become fully vested provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Award Date until the
date of the Change in Control (such accelerated vesting date, also being
referred to herein as a Vesting Date).

10. Delivery of Shares. Until the Company determines otherwise, delivery of
Shares on each applicable Vesting Date will be administered by the Company’s
transfer agent or an independent third-party broker selected from time to time
by the Company.

11. Change in Capital Structure. The terms of this Award, including the number
of RSUs, shall be adjusted as the Committee determines is equitably required in
the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

12. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

13. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or

 

2



--------------------------------------------------------------------------------

in conflict with any term or provision of the Plan, the Plan shall govern. Any
action taken or decision made by the Committee arising out of or in connection
with the construction, administration, interpretation or effect of this Award
shall be within its sole and absolute discretion and shall be final, conclusive
and binding on the Participant and all persons claiming under or through the
Participant.

14. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this award shall not
entitle the Participant to participate with respect to any other award in the
future, even if RSUs have been granted repeatedly in the past. Any payment or
benefit paid to the Participant with respect to this Award shall not be
considered to be part of the employee’s “salary,” and thus, shall not be taken
into account for purposes of determining the Participant’s termination
indemnity, severance pay, retirement or pension payment, or any other employee
benefits, except to the extent required under applicable law. All decisions with
respect to future RSUs, if any, will be at the sole discretion of the Company.
In the event that the Participant is not an employee of the Company, the RSU
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the RSU grant will not be interpreted to form
an employment contract with the Employer or any subsidiary or affiliate of the
Company. In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the Shares obtained under the Award resulting from termination of
the Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, the
Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim. Notwithstanding any terms or conditions of the
Plan to the contrary, in the event of involuntary termination of the
Participant’s employment (whether or not in breach of local labor laws), the
Participant’s right to receive RSUs and vest in RSUs under the Plan, if any,
will terminate effective as of the date that the Participant is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law). The Committee shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of the Participant’s RSU grant.

15. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

16. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among, as
applicable, the Employer, and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients

 

3



--------------------------------------------------------------------------------

of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired under the RSU. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.

17. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

18. Governing Law. This Award shall be governed by the laws of the State of New
York, U.S.A., without regard to choice of laws principles thereof.

IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.

 

THE DUN & BRADSTREET CORPORATION By:       

Leader, Human Resources, Winning Culture,

& Team Member Communications

 

4